Exhibit 10.A

RESTRICTED STOCK UNIT AWARD AGREEMENT

(US AND NON-US EMPLOYEES)

TERMS AND CONDITIONS

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of the Grant Date as indicated on the Options and Awards Summary provided
with this Agreement by and between Mentor Graphics Corporation, an Oregon
corporation (“the Company”), and you pursuant to the Mentor Graphics Corporation
1982 Stock Option Plan (the “Plan”). The material terms of this Agreement are as
follows:

 

1. Grant of Restricted Stock Units.

Pursuant to the Plan, the Company hereby grants you an award of restricted stock
units (the “RSUs”) with respect to shares of the Company’s common stock. The
grant of RSUs obligates the Company, upon vesting in accordance with this
Agreement, to issue to you one share of common stock for each RSU. The number of
the RSUs granted to you is indicated on the Options and Awards Summary provided
with this Agreement. By accepting this award of the RSUs, you agree to all of
the terms and conditions of this Agreement, any appendices to this Agreement and
the Plan.

 

2. Vesting of RSUs.

2.1 Except as provided in 2.2, 2.3 or 8.2, the RSUs under this Agreement shall
become vested for 25% of the shares on each of the first four anniversaries of
the Grant Date shown on the Option and Awards Summary, so that these RSUs will
be fully vested on the fourth anniversary of the Grant Date.

2.2 To the extent this grant of RSUs is less than 50% vested at your death or
Disability (as defined in 14.5), this grant shall automatically be vested to a
total of 50% of the full RSU grant.

2.3 The RSUs shall become 100% vested if a Change in Control (as defined in
14.1) occurs and at any time after the earlier of the Approval Date (as defined
in 14.2), if any, or the Change in Control and on or before the first
anniversary of the Change in Control, (a) your employment is terminated by the
Company without Cause (as defined in 14.3), (b) your employment is terminated by
you for Good Reason (as defined in 14.4), or (c) your employment terminates as a
result of your death or Disability; provided, however, that the RSUs may also
become 100% vested in connection with a Change in Control as provided in 8.2.

 

3. Nature of Grant.

 

  3.1 Nature of Grant. In accepting the grant you understand, acknowledge and
agree that:

3.1.1 the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

3.1.2 the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of the RSUs, even if the RSUs have been granted repeatedly in the past;

3.1.3 all decisions with respect to future grants of the RSUs, if any, will be
at the sole discretion of the Company;

3.1.4 your participation in the Plan shall not create a right to further
employment with your employer (the “Employer”) and shall not interfere with the
ability of the Employer to terminate your employment relationship at any time;

3.1.5 you are voluntarily participating in the Plan;

3.1.6 the RSUs and the shares of common stock subject to the RSUs are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company, the Employer or any subsidiary of
the Company, and which is outside the scope of your employment contract, if any;

3.1.7 the grant of the RSUs and the shares of common stock subject to the RSUs
are not intended to replace any pension rights or compensation;

3.1.8 the RSUs and the shares of common stock subject to the RSUs are not part
of any normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered compensation for, or relating in any way to, past services
for the Company, the Employer or any subsidiary or affiliate of the Company;

3.1.9 the grant of the RSUs and your participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any subsidiary or affiliate of the Company;

3.1.10 the future value of the underlying shares of common stock is unknown and
cannot be predicted with certainty;

3.1.11 no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of your employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and in consideration of the grant of the RSUs to which you
are otherwise not entitled, you irrevocably agree never to institute any claim
against the Company or the Employer, waive your ability, if any, to bring any
such claim, and release the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claims;

3.1.12 in the event of termination of your employment (whether or not in breach
of local labor laws), your right to vest in the RSUs under the Plan, if any,
will terminate effective as of the date that you are no longer actively employed
and will not be extended by any notice period mandate under local law (e.g.,
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Company shall have the exclusive discretion to
determine when you are no longer employed for purposes of your RSU grant;

3.1.13 in the event of termination of your employment for any reason, the RSUs
that are not vested at that time, and that do not become vested under 2.2 or 2.3
as a result of the circumstances of your termination, shall be forfeited and you
shall have no right to receive the underlying shares of common stock; and

3.1.14 except as provided in section 8.2 below, the RSUs and the benefits under
the Plan, if any, will not automatically transfer to another company in the case
of a merger, take-over or transfer of liability.

3.2 No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan or your acquisition or sale of the underlying shares
of common stock. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.

 

4. Non-Assignability of RSUs.

The RSUs may not be assigned or transferred except on death, by will or
operation of law.



--------------------------------------------------------------------------------

5. Delivery of Shares

As soon as practicable on or after the date on which the RSUs become vested, the
Company will issue to you the number of shares of common stock underlying the
RSUs that vested, and will deliver such shares to a brokerage account
established by you in accordance with instructions from the Company or in such
other manner as may be determined by the Company.

 

6. Tax Withholding

6.1 If you are a U.S. taxpayer, you acknowledge that on each date that shares
underlying the RSUs are issued to you (the “Payment Date”), the fair market
value of the shares of common stock will be treated as ordinary compensation
income for U.S. federal and state income and FICA tax purposes, and that the
Company will be required to withhold taxes on these income amounts pursuant to
section 6.3 below.

6.2 Regardless of any action the Company or the Employer takes with respect to
any or all income tax, social insurance, payroll tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you or deemed by the Company or the Employer to be an appropriate
charge to you even if technically due by the Company or the Employer
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company or the Employer. You further acknowledge that
the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including, but not limited to, the grant, vesting, or settlement of
the RSUs, the subsequent sale of shares of common stock acquired pursuant to
such issuance and the receipt of any dividends and/or dividend equivalents; and
(2) do not commit to and are under not obligation to structure the terms of the
grant or any aspect of the RSUs to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you have
become subject to tax in more than one jurisdiction between the date of grant
and the date of any relevant taxable event, you acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

6.3 Prior to any relevant taxable or tax withholding event, as applicable, you
will pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:

6.3.1 withholding from your wages or other cash compensation paid by the Company
and/or the Employer; or

6.3.2 withholding from proceeds of the sale of shares of common stock acquired
upon vesting/settlement of the RSUs, either through a voluntary sale or through
a mandatory sale arranged by the Company on your behalf pursuant to this
authorization; or

6.3.3 withholding in shares of common stock to be issued upon vesting/settlement
of the RSUs.

6.4 To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares of common stock, for tax purposes,
you are deemed to have been issued the full number of shares of common stock
subject to the vested RSUs, notwithstanding that a number of the shares of
common stock are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of your participation in the Plan.

6.5 Finally, you shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares or the proceeds of the sale of shares of common stock if you
fail to comply with your obligations in connection with the Tax-Related Items.

 

7. Data Privacy.

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other RSU grant materials by and among, as applicable,
the Employer, the Company and its subsidiaries for the exclusive purpose of
implementing, administering and managing your participation in the Plan. You
understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all the RSUs or any other
entitlement to shares of common stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”). You understand that
Data will be transferred to E*TRADE Financial, or such other stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections from those of your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, E*TRADE Financial and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

 

8. Changes in Capital Structure.

8.1 If, prior to the full vesting of all the RSUs awarded under this Agreement,
the outstanding shares of common stock of the Company are increased or decreased
or changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of any recapitalization, reclassification,
stock split, combination of shares, or dividend payable in shares, appropriate
adjustment shall be made by the Compensation Committee of the Company’s Board of
Directors (the “Administrator”) in the number and kind of shares subject to the
unvested RSUs under this Agreement so that your proportionate interest before
and after the occurrence of the event is maintained. Fractional shares will be
disregarded. Any such adjustment made by the Administrator shall be conclusive.

8.2 If, prior to the full vesting of all the RSUs awarded under this Agreement,
there shall occur a merger, consolidation, or plan of exchange involving the
Company pursuant to which outstanding shares of common stock of the Company are
converted into cash, other securities or other property, or a sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, the assets of the Company, then
either:

8.2.1 the unvested RSUs shall be converted into restricted stock units of the
surviving or acquiring corporation in the applicable transaction, with the
amount and type of shares to be issued under such converted restricted stock
units to be determined by the Administrator, taking into account the relative
values of the companies involved in the applicable transaction and the exchange
rate, if any, used in determining shares of the surviving corporation to be held
by holders of shares of the Company following the applicable transaction; or



--------------------------------------------------------------------------------

8.2.2 the unvested RSUs shall become 100% vested and all underlying shares shall
be issued simultaneously with the closing of the applicable transaction such
that you will participate as a shareholder in receiving proceeds from such
transaction with respect to those shares.

 

9. Successorship.

Subject to the limits in section 4 above, this Agreement will be binding upon
and benefit the parties, their successors and assigns.

 

10. Governing Law/Venue.

10.1 The grant of RSUs and the provisions of this Agreement are governed by and
subject to, the laws of the state of Oregon, without regard to the conflict of
law provisions, as provided in the Plan.

10.2 For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this grant or this Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
state of Oregon and agree that such litigation shall be conducted only in the
courts of Clackamas County, Oregon, or the federal courts for the United States
for the District Court of Oregon, and no other courts, where this grant is made
and/or to be performed.

 

11. Language.

If you have received this Agreement or any other document related to the Plan
translated into a language other than English, and if the meaning of the
translated version is different from the English version, the English version
will control.

 

12. Notices.

Any notices under this Agreement must be in writing and will be effective when
actually delivered (including via electronic mail) or, if mailed, when deposited
postpaid. Mail shall be directed to you at your address shown in the Company’s
records or to such other address as you may certify by notice to the Company’s
legal department.

 

13. Electronic Delivery.

The Company, may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

14. Definitions.

14.1 Change in Control. A Change in Control shall be deemed to occur upon the
earliest to occur after the Grant Date of any of the following events:

14.1.1 Acquisition of Stock by Third Party. The acquisition by any Person of
Beneficial Ownership of 40% or more of either the then-outstanding shares of
common stock of the Company or the Outstanding Voting Securities; provided,
however, that any acquisition directly from the Company shall not constitute a
Change in Control;

14.1.2 Change in Board of Directors. Individuals who, as of the Grant Date,
constitute the Board, and any new director whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two thirds of the directors then still in office who were directors on
the Grant Date or whose election or nomination for election was previously so
approved (collectively, the “Continuing Directors”), cease for any reason to
constitute at least a majority of the members of the Board;

14.1.3 Corporate Transactions. The effective date of a reorganization, merger or
consolidation of the Company (a “Business Combination”), in each case, unless
immediately following such Business Combination: (a) all or substantially all of
the Persons who were Beneficial Owners of Outstanding Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 51% of the combined voting power of the then outstanding
securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction either owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Voting Securities; (b) no Person (excluding any corporation resulting from such
Business Combination) is the Beneficial Owner, directly or indirectly, of 40% or
more of the combined voting power of the then outstanding securities entitled to
vote generally in the election of directors of such corporation except to the
extent that such ownership existed prior to such Business Combination; and
(c) at least a majority of the board of directors of the corporation resulting
from such Business Combination were Continuing Directors at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination;

14.1.4 Liquidation. The approval by the shareholders of the Company of a
complete liquidation of the Company or an agreement or series of agreements for
the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than factoring the Company’s current receivables or
escrows due (or, if such approval is not required, the decision by the Board to
proceed with such a liquidation, sale or disposition in one transaction or a
series of related transactions); or

14.1.5 Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar or successor item on any similar or successor
schedule or form) promulgated under the Exchange Act, whether or not the Company
is then subject to such reporting requirement.

14.1.6 Certain Definitions. For purposes of 14.1, the following terms shall have
the following meanings:

“Beneficial Owner” and “Beneficial Ownership” shall have the meanings set forth
in Rule 13d-3 promulgated under the Exchange Act.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Outstanding Voting Securities” means the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors.

“Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person shall exclude (i) the Company,
(ii) any Subsidiary of the Company, (iii) any employee benefit plan of the
Company or Subsidiary of the Company or of any corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, and (iv) any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or Subsidiary of the Company or of a corporation owned, directly or indirectly,
by the shareholders of the Company in substantially the same proportions as
their ownership of stock of the Company.

“Subsidiary” means, with respect to any Person, any business organization or
legal entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by that Person.

14.2 Approval Date. Approval Date means the date on which the shareholders of
the Company approve a transaction, the consummation of which would result in the
occurrence of a Change in Control.

14.3 Cause. If you are a party to an employment or severance agreement with the
Company, Cause shall have the meaning set forth therein. If you are not a party
to an employment or severance agreement with the Company, termination by the
Company of your employment for Cause shall mean termination (a) upon your
willful and continued failure to perform substantially your duties with the
Company (other than any such failure resulting from your incapacity due to
physical or mental illness), (b) upon your willful and continued failure to
follow and comply substantially with



--------------------------------------------------------------------------------

the specific and lawful directives of any person to whom you directly or
indirectly report within the Company (other than any such failure resulting from
your incapacity due to physical or mental illness), (c) upon your willful
commission of an act of fraud or dishonesty resulting in economic or financial
injury to the Company, or (d) upon your willful engagement in illegal conduct
which is injurious to the Company.

14.4 Good Reason. If you are a party to a severance or employment agreement with
the Company, Good Reason shall have the meaning set forth therein. If you are
not a party to a severance or employment agreement with the Company, Good Reason
shall mean, without your express written consent, the occurrence after the
Approval Date, if applicable, or the Change in Control, of any of the following
circumstances, provided you give notice to the Company of your intent to
terminate your employment for Good Reason within 90 days after notice to you of
such circumstances and such circumstances are not fully corrected by the Company
within 30 days after your notice:

14.4.1 the assignment to you of any duties inconsistent with the position in the
Company that you held immediately prior to the Approval Date, if applicable, or
the date of the Change in Control (the “Change in Control Date”), a significant
adverse alteration in the nature or status of your responsibilities or the
conditions of your employment from those in effect immediately prior to the
Approval Date, if applicable, or the Change in Control Date, or any other action
by the Company that results in a material diminution in your position,
authority, title, duties or responsibilities;

14.4.2 the Company’s reduction of your annual base salary as in effect on the
Approval Date, if applicable, or the Change in Control Date or as the same may
be increased from time to time;

14.4.3 the relocation of the Company’s offices at which you are principally
employed immediately prior to the Approval Date, if applicable, or the Change in
Control Date (your “Principal Location”) to a location more than twenty-five
(25) miles from such location or the Company’s requiring you, without your
written consent, to be based anywhere other than your Principal Location, except
for required travel on the Company’s business to an extent substantially
consistent with your present business travel obligations;

14.4.4 the Company’s failure to pay to you any portion of your current
compensation or to pay to you any portion of an installment of deferred
compensation under any deferred compensation program of the Company within seven
(7) days of the date such compensation is due;

14.4.5 the Company’s failure to continue in effect any material compensation or
benefit plan or practice in which you are eligible to participate in on the
Approval Date, if applicable, or the Change in Control Date (other than any
equity based plan), unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
Company’s failure to continue your participation therein (or in such substitute
or alternative plan) on a basis not materially less favorable, both in terms of
the amount of benefits provided and the level of your participation relative to
other participants, as existed at the time of the Approval Date, if applicable,
or the Change in Control Date; or

14.4.6 the Company’s failure to provide you with the number of paid vacation
days to which you are entitled on the basis of years of service with the Company
in accordance with the Company’s normal vacation policy in effect on the
Approval Date, if applicable, or the Change in Control Date.

14.5 Disability. If you are a party to a severance or employment agreement with
the Company, Disability shall have the meaning set forth therein. If you are not
a party to a Severance Agreement with the Company, termination of your
employment for Disability shall result if, as a result of illness or injury you
suffer from a condition of mind or body that permanently prevents full-time
employment by the Company or a subsidiary, as conclusively determined by the
Administrator.

 

15. Severability.

The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

 

16. Appendix.

Notwithstanding any provisions in this Agreement, the grant of RSUs shall be
subject to any special terms and conditions set forth in any Appendix to this
Agreement for your country of residence. Moreover, if you relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. The Appendix
constitutes part of this Agreement.

 

17. Imposition of Other Requirements.

The Company reserves the right to impose other requirements on your
participation in the Plan, on the RSUs and on any shares of common stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.